DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Since the claims clearly directed to a method operatively associated with an adsorption device, therefore, the preamble should be updated to: --" A transferring method operatively associated with an adsorption device, the method comprising: “--.
“providing an adsorption device, the adsorption device comprising:” (claim 1, line 2) should be changed to: --" providing the adsorption device comprises” --.
“a magnetic plate, a surface of the magnetic plate comprising” (claim 1, line 3) should be changed to:--" a magnetic plate,  a surface of the magnetic plate,  wherein the surface having”--. 
“using the adsorption device to attract and hold a plurality of light emitting diodes (LEDs) by the plurality of second regions” (claim 1, line 12-13) should be changed to:
--“attaching and hold a plurality of light emitting diodes (LEDs) by the plurality of second regions of the adsorption device” --, to positively recited method limitation.
“wherein” (claim 1, line 16) should be updated to:--” until “--.
“adsorbed by the adsorption device becomes” (claim 1, line 17) should be changed to: --”held  by the adsorption device directly “--.
“one of” (claim 1, line 17) should be changed to:--“each of”--, for clarity of the claims.
“adhesive; and”(claim 1, line 18) should be changed to:--" adhesive on the target substrate; and”--.
“and moving away the adsorption device” (claim 1, line 20) should be updated to:  --”; and moving the adsorption device away from the target substrate” --. 
“wherein using the adsorption device to attract and hold” (claim 7, line 1) should be changed to: --“wherein the attaching and hold “--.  Appropriate correction is required.
It is also suggested that dependent claims 2-6, 8-10 should be updated to reflect the changes as suggested above.

Conclusion
Claims 1-10 are objected to for above reason (see under claim objection) would be allowable if rewritten to overcome all the formal that existed in the claim including the suggestion set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art to Natori (6919581) teaches substantial every aspect structure limitations of the instant application but lacking of particular steps of “attracting  and hold a plurality of light emitting diodes (LEDs) by the plurality of second regions of the adsorption device; providing a target substrate with a plurality of spots of anisotropic conductive adhesive on a surface of the target substrate;  moving the adsorption device or the target substrate until each of the plurality of LEDs adsorbed by the adsorption device becomes in contact with each of the plurality of spots of anisotropic conductive adhesive; and curing the plurality of spots of anisotropic conductive adhesive on the target substrate and moving the adsorption device from the target substrate” 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt